                                          Case 3:19-cv-07918-WHA Document 66 Filed 06/04/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GERRIE DEKKER, et al.,                            Case No. 19-cv-07918-WHA (KAW)
                                   8                    Plaintiffs,
                                                                                           CLERK'S NOTICE SETTING
                                   9             v.                                        SETTLEMENT CONFERENCE
                                  10     VIVINT SOLAR, INC., et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13   TO ALL PARTIES AND COUNSEL OF RECORD:

                                  14          This matter was referred to Magistrate Judge Kandis A. Westmore for settlement purposes.

                                  15   You are hereby notified that a settlement conference is scheduled for

                                  16   November 13, 2020 at 11:00 A.M., at the U.S. District Court, 1301 Clay Street, Oakland,

                                  17   California. For courtroom number and floor information, please check the Court’s on-line

                                  18   calendar at http://www.cand.uscourts.gov, on the Friday prior to the settlement conference.

                                  19   Confidential settlement conference statements shall be lodged with the Court no later than

                                  20   November 6, 2020. Parties are referred to Judge Westmore’s Settlement Conference Standing

                                  21   Order at https://www.cand.uscourts.gov/kaworders.

                                  22   Dated: June 4, 2020
                                                                                       Susan Y. Soong
                                  23                                                   Clerk, United States District Court
                                  24
                                                                                       ________________________
                                  25                                                   Doug Merry, Deputy Clerk to the
                                                                                       Honorable KANDIS A. WESTMORE
                                  26

                                  27

                                  28
